J-S28013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: S.R.H., A MINOR              :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: M.A.H., MOTHER           :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 333 MDA 2020

            Appeal from the Decree Entered January 21, 2020
  In the Court of Common Pleas of Huntingdon County Orphans' Court at
                          No(s): 31-44-2018,
           CP-31-DP-0000046-2017, CP-31-DP-0000050-2015


 IN RE: A.L.H., A MINOR              :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: M.A.H., MOTHER           :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 334 MDA 2020

            Appeal from the Decree Entered January 21, 2020
  In the Court of Common Pleas of Huntingdon County Orphans' Court at
                          No(s): 31-45-2018,
                        CP-31-DP-0000046-2017


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY BOWES, J.:                      FILED AUGUST 11, 2020
J-S28013-20



        M.A.H. (“Mother”) appeals separate January 21, 2020 decrees that

involuntarily terminated her parental rights to her minor daughter, S.R.H.,

and son, A.L.H., respectively.1 We affirm.2

        S.R.H. was born in September 2011. Huntingdon County Children and

Youth Services (“CYS”) initially became involved with Mother and S.R.H. in

August 2015 due to lack of supervision, hygiene, and home conditions. N.T.,

6/24/19, at 24; N.T., 4/3/19, at 2-3, 10. It was reported that then-four-year-

old S.R.H. was wandering the neighborhood unsupervised and climbing on the

roof of the residence. In addition, there was a drug overdose in the home.

N.T., 4/3/19, at 2-3. As described during the termination proceeding, “We

had Agency reports of [S.R.H.] found on the roof of the home . . . , running

through the [development] with no supervision, and also there was [sic]

concerns of a friend who overdosed in the home of [Mother] during that time.”
Id. S.R.H. was adjudicated dependent on September 17, 2015. N.T., 4/3/19,

at 36. While the court did not remove S.R.H. from Mother, the court ordered

Mother to not be alone with S.R.H., and to have another party present. Id.




____________________________________________


1   This Court consolidated Mother’s appeals sua sponte.

2 By separate decrees entered October 4, 2019, the orphans’ court terminated
the parental rights of both S.R.H.’s father, M.D., and A.L.H.’s father, K.K.
Neither father appealed the decrees or participated in the instant appeal.




                                           -2-
J-S28013-20



at 3. S.R.H. was then placed on September 9, 2016,3 and, since placement,

has remained in the same foster home. N.T., 6/24/19, at 6, 19, 24.

       A.L.H., born in September 2017, was placed in CYS custody from the

hospital shortly after his birth.       N.T., 6/24/19, at 6, 70-71.   The agency

determined that Mother was “unable to ‘meet [his] basic needs[.]’” Exhibit 2

(Dr. O’Hara’s, 11/21/17 report), 6/24/19, at 2, 11. A.L.H. was adjudicated

dependent on October 4, 2017, and since placement, he has remained in the

same foster home, except for a brief respite placement in another home

between July 21, 2018 and November 4, 2018, due to a procedural hitch.4

N.T., 6/24/19, at 7; Exhibit 2, 6/24/19, at 2.

       On December 19, 2018, CYS filed petitions to involuntarily terminate

Mother’s parental rights to both children pursuant to 23 Pa.C.S. § 2511(a)(1),

(2), (5), (8), and (b). The orphans’ court held hearings on April 3, 2019, and

June 24, 2019. Mother was present and represented by counsel. S.R.H. and

A.L.H. were represented by both a guardian ad litem and counsel.5 At the

____________________________________________


3 S.R.H. was placed temporarily between July 8, and July 12, 2016 due to
issues surrounding Mother and her paramour making a sex video. S.R.H. was
returned to the home until placed again on September 9, 2016. N.T., 6/24/19
at 24.
4 A.L.H.’s foster parent had to obtain a waiver due to the number of children
in the home. N.T., 6/24/19, at 7, 10, 25.

5 Both the guardian ad litem and legal counsel filed briefs in this Court that
supported the termination of Mother’s parental rights as promoting the
children’s best interests and legal interests, respectively. See In re Adoption
of L.B.M., 161 A.3d 172, 175, 180 (Pa. 2017) (plurality) (stating that,



                                           -3-
J-S28013-20



hearing, the orphans court incorporated the dependency records of both

children. N.T., 4/3/19, at 1. In addition to several CYS case workers and

third-party service providers, CYS presented Terry O’Hara, Ph.D., the licensed

psychologist who performed several individual and interactional evaluations of

Mother and the children.         Mother, who did not testify on her own behalf,

presented the testimony of her cousin, A.M.

       On January 21, 2020, the orphans’ court involuntarily terminated the

parental rights of Mother pursuant to. § 2511(a)(1), (2), (5), (8), and (b).

Mother filed timely separate notices of appeal, along with concise statements

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).

The orphans’ court filed its Rule 1925(a) opinion on March 17, 2020.

       Mother raises the following issues for our review:

       1. Whether the orphans’ court committed an abuse of discretion
       or error of law when it concluded that [CYS] established grounds
       for termination of parental rights under 23 Pa.C.S. § 2511(a)(1),
       (2), (5), and/or (8)?

       2. Whether the orphans’ court committed an abuse of discretion
       or error of law in concluding the termination of the bond between
       [S.R.H. and A.L.H.] and [M]other could be severed where the
       testimony of the [CYS] expert was that termination would be
       detrimental?

       3. Whether the orphans’ court mischaracterized the testimony of
       Dr. O’Hara such that its reliance on his testimony led to an
       erroneous conclusion and termination?

____________________________________________


pursuant to 23 Pa.C.S. § 2313(a), a child who is the subject of a contested
involuntary termination proceeding has a statutory right to counsel who
discerns and advocates for the child’s legal interests, defined as a child’s
preferred outcome).

                                           -4-
J-S28013-20


       4. Whether the orphans’ court committed an abuse of discretion
       or error of law when it concluded that [CYS] had met the
       requirements for Family Finding where a maternal [cousin] was
       not investigated until the petition for involuntary termination was
       filed, and was then not seriously considered as a kinship
       placement option?

Mother’s brief at 5-6 (suggested answers omitted).6

       Our standard of review is as follows:

       The standard of review in termination of parental rights cases
       requires appellate courts “to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
       2012). “If the factual findings are supported, appellate courts
       review to determine if the trial court made an error of law or
       abused its discretion.” Id. “[A] decision may be reversed for an
       abuse of discretion only upon demonstration of manifest
       unreasonableness, partiality, prejudice, bias, or ill-will.” Id. The
       trial court’s decision, however, should not be reversed merely
       because the record would support a different result. Id. at 827.
       We have previously emphasized our deference to trial courts that
       often have first-hand observations of the parties spanning
       multiple hearings. See In re R.J.T., [9 A.3d 1179, 1190 (Pa.
       2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013). “The trial court is free to believe

all, part, or none of the evidence presented and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.

& J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).               “[I]f

competent evidence supports the trial court’s findings, we will affirm even if


____________________________________________


6 We note with disapproval the lack of development, precision, and clarity in
Mother’s argument as to her first three issues and the lack of organization and
delineation as required by Pa.R.A.P. 2119(a). Nevertheless, since the defects
in Mother’s brief do not preclude our review, we address the merits of the
arguments raised therein.

                                           -5-
J-S28013-20



the record could also support the opposite result.” In re Adoption of T.B.B.,

835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by § 2511 of the Adoption

Act, 23 Pa.C.S. §§ 2101-2938, and requires a bifurcated analysis of the

grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under [§] 2511, the court must
      engage in a bifurcated process prior to terminating parental rights.
      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in [§] 2511(a).           Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to [§] 2511(b): determination of the needs
      and welfare of the child under the standard of best interests of the
      child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      In the case sub judice, the orphans’ court terminated Mother’s parental

rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). In order to

affirm a termination of parental rights, we need only agree with the trial court

as to any one subsection of § 2511(a), as well as § 2511(b).          See In re

                                      -6-
J-S28013-20



B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en banc).          Instantly, the

certified record sustains the court’s decision to terminate Mother’s parental

rights pursuant to § 2511(a)(2) and (b), which provide as follows:

        (a)    General rule.--The rights of a parent in regard to a
               child may be terminated after a petition filed on any
               of the following grounds:


        ....

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

        ....

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.

23 Pa.C.S. § 2511(a)(2), and (b).

     With regard to termination of parental rights pursuant to § 2511(a)(2),

we have indicated:

     In order to terminate parental rights pursuant to 23 Pa.C.S.[] §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the


                                    -7-
J-S28013-20


      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a

long period of uncooperativeness regarding the necessity or availability of

services, may properly be rejected as untimely or disingenuous.”            In re

A.L.D., supra at 340 (internal quotation marks and citations omitted).

      As to termination of Mother’s parental rights pursuant to § 2511(a)(2),

the orphans’ court reasoned:

                The factual basis for the conclusion that the parental
      rights of [Mother] should be terminated with respect to each of
      her two (2) children is the reality that [M]other is not intellectually
      capable of safely caring for her children. Despite the best efforts
      of multiple therapists, [Mother] has made no progress toward
      resolving the issues that led to the finding of dependency in 2015.
      She is the same today as she was then and is therefore simply not
      able to parent these children without help. Testimony from a
      clinical psychologist indicated [Mother] is intellectually limited.
      Also, we heard that historically she has had two (2) psychiatric
      hospitalizations. Nonetheless, the clinician reported that she had
      a reluctance to pursue mental health treatment. He also testified
      that he saw [Mother] three (3) times over a period of seventeen
      (17) months and saw no progress in her ability to parent. He
      opined that [S.R.H. and A.L.H.] would be potentially at risk of


                                       -8-
J-S28013-20


      abuse if they were unsupervised in the custody of their mother.
      [M]other did not testify at hearing.

               On these facts the [c]ourt found that [CYS] had
      established by clear, convincing and undisputed evidence conduct
      by [Mother] that satisfied the statutory grounds for termination
      set forth in [23 Pa.C.S. § 2511(a)(1), (2), (5), and (8)].

Trial Court Opinion, 3/17/20, at 2-3.

      The following review of the certified record supports the orphans’ court’s

finding that CYS established the grounds for terminating Mother’s parental

rights pursuant to § 2511(a)(2). Significantly, the record reveals that Mother

failed to make progress with the services provided and to remedy the

conditions surrounding the removal of S.R.H. and A.L.H.

      CYS caseworker, Lisa Starr, testified that her concerns as to Mother

continued over the approximate three years S.R.H. had been in placement.

N.T., 6/24/19, at 29. Ms. Starr indicated that, during this time, Mother had

not maintained stable housing, residing in nine different residences. Id. at

31. While Mother obtained employment, Ms. Starr confirmed that Mother had

three different jobs representing a relatively short period of the length of the

case. Id. at 20. At the time of the June 2019 hearing, Mother had been

working at McDonald’s since the beginning of the year. She had previously

worked at Unimart for about three months and at different employer for a

week or two. Id. at 9, 20. Further, although Mother had been consistent with

mental health treatment and medication management since she enrolled at

Enlightened in November 2018, she was previously inconsistent with similar

treatment at Universal Community Behavioral Health (“UCBH”) and that



                                     -9-
J-S28013-20



treatment was terminated for lack of attendance.7 Id. at 30, 52.   As to

parenting services, Ms. Starr acknowledged that Mother completed such

services; however, Mother had to redo and/or review lessons. Id. at 29-30.

Additionally, upon completion of services, Mother’s home conditions remained

an issue. Id.

       Caseworkers with Raystown Developmental Services (“RDS”), with

whom CYS contracted to provide additional services, confirmed that Mother’s

parenting and housekeeping issues persisted, including living in squalor, feces

on the toilet seat, cockroaches, and unsecured prescription bottles.           N.T.,

6/24/19, at 29; N.T., 4/3/19, at 11-12, 14-44. Piper Tanner, RDS family

service manager, noted that Mother requires assistance to be able to care for

S.R.H. and A.L.H.       N.T., 4/3/19, at 9.        Similarly, Tammy Lucas, a parent

educator in the RDS “Proud to be a Parent” program, testified that, upon

completion of the program, Mother had not made sufficient progress and that

she recommended that Mother “acquire another parenting program to

continue to broaden her knowledge in child development.” Id. at 21-23. She

opined that Mother would not be able to care for her children without “constant

modeling and direction.” Id. at 25. In this vein, A.M., the children’s maternal

cousin, described Mother as “someone who needs the support.”                   N.T.,

6/24/19, at 66.

____________________________________________


7As reported by Dr. O’Hara, Mother had a history of depression, anxiety, and
self-injury, as well as two psychiatric hospitalizations. N.T., 6/24/19, at 36-
37, 48-49.

                                          - 10 -
J-S28013-20



      Likewise, Ms. Tanner indicated that Mother’s ability to provide

supervision and interact with S.R.H. and A.L.H. has decreased and that Mother

becomes “tired and overwhelmed.” Id. at 60. When asked to comment on

Mother’s progress, Ms. Tanner stated:

             I would say we have seen progress[,] but then we have also
      seen great remission in her as well. We have seen that [Mother]
      struggles to do things independently. She does need supports[,]
      but she does become angry and frustrated with supports as well
      at times and wants to be independent and do things on her own.
      We’ve seen a decline in her ability at times to meet [S.R.H.’s and
      A.L.H.]’s needs[,] knowing safety, knowing what it best practice
      for them. Over the course of four years[,] I can be confident
      in saying we are not comfortable at this point in time with
      those children being returned to the home.
Id. at 13 (emphasis added). As such, she testified that S.R.H. and A.L.H. are

not safe if left with Mother unsupervised. Id. at 68.

      Moreover, Dr. O’Hara, who conducted the individual and interactional

evaluations with respect to Mother, first revealed that Mother exhibited

intellectual deficits. N.T., 6/24/19, at 36-37. He explained that this condition

“influenced her to be potentially taken advantage of by others and for her to

remain in relationships which are not stable and that could be potentially

abusive to her and her children.” Id. at 51.   While observing positive

interactions between Mother and S.R.H. and A.L.H., Dr. O’Hara further found

a lack of protective capacity on the part of Mother. Id. at 37-38, 47. He

opined that Mother was unable to appropriately provide for her children’s

needs and welfare, and that there was no evidence that she would be able to




                                     - 11 -
J-S28013-20



make the necessary progress in a reasonable amount of time. Id. at 38-39,

47-48; Exhibit 3 (Dr. O’Hara’s 8/21/18 report), 6/24/19, at 13. He testified:

          . . . I eventually did not [believe] that Mother was in a
          position to appropriately care for a child’s needs and
          welfare. She has not made progress over the history of the
          case with regard to services.[8] I didn’t have any evidence
          that she’d increased her history of low protective capacity.
          I didn’t have evidence she was able to make much progress
          when she was in a [sic] more independent from the
          historical support of her sister and her mother.

             It was problematic from my perspective[,] given that
          [S.R.H. and A.L.H.] had been out of their mother’s care. . .
          . So[,] even though [S.R.H. and A.L.H.] had been out of
          their mother’s care for a significant amount of time, I still
          didn’t have evidence that she had made the gains necessary
          to appropriately care for her children’s needs and welfare.
Id. at 38-39. Dr. O’Hara further stated that S.R.H. and A.L.H. “would be at

risk of abuse if they were unsupervised with their mother and they would be

at further risk for housing [in]stability as well.” Id. at 49.   Dr. O’Hara

therefore advised that permanency for S.R.H. and A.L.H. was of “urgent

importance.” Id. at 39-40. While acknowledging that S.R.H. and A.L.H. would

experience an emotional detriment as a result of termination, he concluded,

“So I think the relationship [Mother] has with [S.R.H. and A.L.H.] is


____________________________________________


8 Dr. O’Hara observed that Mother “had not been able to demonstrate a
commitment to treatment, housing has been unstable, lack of income, [and]
lack of progress with services.” N.T., 6/24/19, at 42. Along with Mother’s
inconsistency with mental health treatment, Dr. O’Hara highlighted Mother’s
failure to complete non-offenders treatment, which he recommended due to
her relationships with men who had histories of inappropriateness with
children. Id. at 37-38, 44, 48-49.

                                          - 12 -
J-S28013-20



important[,] but I don’t think it’s sufficient in the overall equation of what’s in

the best interests of [S.R.H. and A.L.H.].” Id. at 42.

      As the certified record substantiates the orphans’ court’s conclusion that

Mother’s continued incapacity, a condition that she cannot remedy, has caused

the children to be without essential parental control or subsistence necessary

for their physical and mental well-being, we do not disturb it.        See In re

Adoption of M.E.P., supra at 1272.

      With regard to § 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa.Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., supra at 267. “In cases where there is no evidence of any bond

between the parent and child, it is reasonable to infer that no bond exists.

The extent of any bond analysis, therefore, necessarily depends on the

circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-63

(Pa.Super. 2008) (citation omitted).

      When evaluating a parental bond, “[T]he court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

                                      - 13 -
J-S28013-20



well.    Additionally, Section 2511(b) does not require a formal bonding

evaluation.”     In re Z.P., supra at 1121 (internal citations omitted).

Moreover, the mere existence of a bond or attachment of a child to a parent

will not necessarily result in the denial of a termination petition. See In re:

T.S.M., supra at 267 (“Even the most abused of children will often harbor

some positive emotion towards the abusive parent.” Our High Court reasoned,

“[t]he continued attachment to the natural parents, despite serious parental

rejection through abuse and neglect, and failure to correct parenting and

behavior disorders which are harming the children cannot be misconstrued as

bonding.” Id.

        Moreover,

        While a parent’s emotional bond with his or her child is a major
        aspect of the subsection 2511(b) best-interest analysis, it is
        nonetheless only one of many factors to be considered by the
        court when determining what is in the best interest of the child.

             [I]n addition to a bond examination, the trial court can
             equally emphasize the safety needs of the child, and
             should also consider the intangibles, such as the love,
             comfort, security, and stability the child might have
             with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011)) (quotation marks and

citations omitted).

        The gravamen of Mother’s argument on appeal is that the orphans’ court

ignored the portions of Dr. O’Hara’s testimony that indicated that terminating

her parental rights would be detrimental to S.R.H. and A.L.H. Mother’s brief


                                      - 14 -
J-S28013-20



at 14-15. She asserts that the court instead had a narrow view of its options.
Id. at 15-16. Mother states:

      Despite all of this expert testimony, some on direct and some on
      cross-examination, the trial court dismissed the option of denying
      the petition to terminate parental rights, which would have
      prompted the Agency to pursue some sort of guardianship.
      Instead[,] the court erroneously concluded that this was not an
      option. While the court is correct that it was “obliged to render a
      decision on the merits of the petitions” and that “the Act does not
      confer on judges the ability to mandate agreements,” the
      dichotomy identified by the court in setting up this dilemma does
      not exist: were [M]other’s parental rights not terminated [S.R.H.
      and A.L.H.] would not return to her care; they would remain in
      foster placement, pending a more appropriate outcome than
      termination of parental rights. In short, the court’s vision of what
      its options were was entirely too narrow.
Id. (citations to record omitted).

      In finding that the needs and welfare of S.R.H. and A.L.H. favor

terminating Mother’s parental rights pursuant to § 2511(b), the orphans’ court

reasoned as follows:

             In this case, [Dr. O’Hara] testified that [Mother] consistently
      did well during the interactional phase of his three (3) evaluations.
      Thus, he perceived a bond and related that [S.R.H. and A.L.H.]
      have a positive relationship with their mother, who, he said, cares
      very much for her children. He opined therefore that therefore
      [sic] there would be some psychological detriment for [S.R.H. and
      A.L.H.] if [Mother]’s parental rights were terminated.
      Nonetheless[,] he expressed concern about unsupervised contact
      between [Mother] and her children.

            Our conclusion was that the potential risk to [S.R.H. and
      A.L.H.] outweighed the harm to [S.R.H. and A.L.H.] of severing
      the bond. Accordingly, we granted the petitions.

Trial Court Opinion, 3/17/20, at 4-5.




                                     - 15 -
J-S28013-20



      Upon review, we again discern no abuse of discretion.         The record

supports the orphans’ court’s finding that S.R.H.’s and A.L.H.’s developmental,

physical and emotional needs and welfare favor termination of Mother’s

parental rights pursuant to § 2511(b). See T.S.M., supra at 267.

      The record confirms that S.R.H. and A.L.H. have a bond with Mother.

N.T., 6/24/19, at 41, 74; N.T., 4/3/19, at 8-9. Dr. O’Hara observed a positive

relationship between S.R.H. and A.L.H. and Mother.         He stated, “I would

definitely say that [S.R.H. and A.L.H.] have a positive relationship with their

mother and Mother without question very much cares for her children.” N.T.,

6/24/19, at 41.   Similarly, Ms. Tanner noted that S.R.H. and A.L.H. show

Mother affection, recognize her, and call her mom and/or mother.           N.T.,

4/3/19, at 8-9.

      However, as indicated infra, although Dr. O’Hara noted that S.R.H. and

A.L.H. would experience an emotional setback as a result of the termination

of Mother’s parental rights, he highlighted Mother’s lack of progress and the

lack of evidence that Mother would make and maintain the necessary gains to

appropriately care for S.R.H.’s and A.L.H.’s developmental, physical, and

emotional needs and welfare. As such, he determined that preserving the

relationship between Mother and her children does not outweigh the best

interests of the children. Id. at 42.     Again, he stated, “So I think the

relationship [Mother] has with [S.R.H. and A.L.H.] is important[,] but I don’t

think it’s sufficient in the overall equation of what’s in the best interests of

[S.R.H. and A.L.H.].” Id.    Given Mother’s lack of progress, Dr. O’Hara

                                     - 16 -
J-S28013-20



recommended that “permanency was of urgent importance for [S.R.H. and

A.L.H.]. Id. at 39-40.

      Further, Mother’s visitation had reverted to supervised visitation two

hours per week at the RDS facility “due to [Mother] promising [S.R.H. and

A.L.H.] things and not following through with.” N.T., 6/24/19, at 8. Likewise,

Ms. Tanner noted concerns with respect to Mother’s visitation.            While

acknowledging that Mother displays affection, as indicated infra, Ms. Tanner

testified that Mother’s ability to provide supervision and interact with S.R.H.

and A.L.H. has decreased and that Mother becomes “tired and overwhelmed.”

N.T., 4/3/19, at 60.

      Moreover, S.R.H. has been placed in the same foster home since

September 2016.        N.T., 6/24/19, at 6, 19, 24.   A.L.H. never resided with

Mother and has been placed in the same foster home since September 2017,

shortly after birth, less a brief three-month respite placement. Id. at 6-7, 32-

33. The evidence establishes that both children are bonded with their foster

parents. CYS caseworker Lisa Starr testified about her observations of the

positive interactions between S.R.H. and A.L.H. and their respective foster

parents and families. Id. at 25-26.   Specifically, as to S.R.H., Ms. Starr

described, “Whenever I’ve gone there right after school S.R.H. runs to the

door, yells mom, look what I did today. She shows her paperwork. She gives

her hugs, kisses, love you. They ask how your day was. S.R.H. will sit and

tell her how her day was. They’ve read books together.” Id.




                                      - 17 -
J-S28013-20



       The guardian ad litem for S.R.H. and A.L.H. confirmed a positive

relationship between S.R.H. and her foster parents. Id. at 73-74.    The

guardian ad litem noted that S.R.H. calls her foster parents mom and dad.
Id. at 74-75. Further, the guardian ad litem spoke with A.L.H., and, while

indicating that he was too young to express an opinion, noted a positive

relationship with his foster family. Id. at 75.9

       While Mother may profess to love S.R.H. and A.L.H., a parent’s own

feelings of love and affection for a child, alone, will not preclude termination

of parental rights. In re Z.P., supra at 1121. At the time of the June 2019

hearing, S.R.H. had been in placement for approximately two years and nine

months and A.L.H. one year and nine months, his entire life, and they are

entitled to permanency and stability.          As we stated, a child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id. at 1125.

       To   the    extent    that    Mother    argues   that   the   orphans’   court

mischaracterized Dr. O’Hara’s testimony, this claim is without merit. As we

explained at length, supra, Dr. O’Hara testified that the emotional detriment

____________________________________________


9 We note that, as part of legal counsel’s representation, counsel advised the
court of S.R.H.’s preference to stay with the foster family. Counsel observed,
in part, “. . .[S]he really seemed to be very well adjusted, very pleasant and
indicated a very strong desire to stay in the resource parents’ home.” N.T.,
6/24/19, at 73-74. Counsel continued, “We talked about the other foster
children in the home. You know, she was telling me funny stories about things
they would do and, you know, of course, there’s even little petty fighting, that
kind of thing, but she indicated that they all get along and she considered it
to be her family and felt very comfortable there.” Id. at 74

                                          - 18 -
J-S28013-20



to the children as a result of terminating Mother’s parental rights is

outweighed by Mother’s inability to provide the most basic parental functions.

N.T., 6/24/19, at 42. Critically, while Dr. O’Hara acknowledged the benefit of

ongoing contact and the idea that permanency can be achieved through

placement with a family member or guardian, as opposed to adoption, he

emphasized the importance of the stability of the parent. Id. at 42-44. Dr.

O’Hara stated, in part, “There’s many cases unfortunately where parents are

not able to remain in a stable position and I think ongoing contact can be very

detrimental to children.” Id. at 43. Noting his concerns with Mother and her

lack of progress, he made it clear that he did not find that Mother was stable.
Id. at 42-44. Thus, he reasoned, terminating Mother’s parental rights best

served the developmental, physical and emotional needs and welfare of S.R.H.

and A.L.H.

      Finally, we examine Mother’s claim as to family finding. Mother argues

that the orphans’ court abused its discretion when it concluded that CYS had

met the requirements for family finding where a maternal cousin was neither

investigated nor considered as a kinship placement option. Mother’s brief at

16-20. She asserts that the cousin, who independently obtained approval as

a foster parent, came forward in December 2018, but CYS did not evaluate

that potential resource or permit her to contact the children because it already

had determined that reunification was not possible. Id. at 17-19.

      In rejecting Mother’s claim, the orphans’ court noted that it did not make

a conclusion as to family finding. The court further reasoned that 23 Pa.C.S.

                                     - 19 -
J-S28013-20



§ 2511 (a) and (b) do not require compliance with 67 Pa.C.S. § 3103 prior to

termination of parental rights, and that 67 Pa.C.S. § 3104(a)(3) allows for

discontinuance of family finding when adoption proceedings are commenced

pursuant to 23 Pa.C.S. § 2101, et seq. Orphans’ Court Opinion, 3/17/20, at

10. With this, we agree.

       Mother’s arguments relates to CYS’s actions during the dependency

proceedings, which are not before us in the instant appeal. Moreover, to the

extent that the issue of family finding is justiciable in this appeal, no relief is

due.

       Pursuant to 67 P.S. § 3103, “Family finding shall be conducted for a

child when the child is accepted for services and at least annually thereafter,

until the child’s involvement with the county agency is terminated or the family

finding is discontinued in accordance with section 3104 (relating to

discontinuance of family finding).” Instantly, CYS was in compliance with the

family finding requirement and attempted to pursue those family and friends

offered by the parents as potential placements for S.R.H. and A.L.H. N.T.,

6/24/19, at 26-29. Critically, the maternal cousin, A.M., did not provide her

name to CYS as a potential resource until approximately December 8, 2018,

eleven days before the agency filed its formal petition to terminate Mother’s

parental rights. Id. at 14-15, 22, 24-25, 60-61, 71-72. As such, although

CYS subsequently sent a referral to A.M., who has not contacted S.R.H. since

July 2015, and has never met A.L.H., that effort was not required because the

termination petition had been filed. See 67 P.S. § 3104(a)(3) (agency may

                                      - 20 -
J-S28013-20



discontinue family finding if child is in pre-adoptive placement, and court

proceedings to adopt the child have been commenced. Mother’s claim fails.

     For the foregoing reasons, we find that the orphans’ court’s did not err

or abuse its discretion in terminating Mother’s parental rights to S.R.H. and

A.L.H. pursuant to 23 Pa.C.S. § 2511(a)(2) and (b).

     Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/11/2020




                                   - 21 -